NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5623-14T3

GAIL KROSS,

        Plaintiff-Appellant,

v.

GARY BRESLOW, M.D.,

        Defendant-Respondent.

__________________________________________

              Argued October 26, 2016 – Decided October 4, 2017

              Before Judges Simonelli and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Docket No.
              L-9734-10.

              Alan Berliner argued the cause for appellant
              (Rothenberg, Rubenstein, Berliner & Shinrod,
              LLC, attorneys; Mr. Berliner, on the brief).

              Evelyn C. Farkas argued the cause for
              respondent (Farkas & Donohue, LLC, attorneys;
              Ms. Farkas, of counsel; Meredith E. Traina,
              on the brief).

        The opinion of the court was delivered by

GOODEN BROWN, J.A.D.
      In   this   medical       malpractice     case,    plaintiff    Gail      Kross

appeals from an August 11, 2015 Law Division                     order granting

defendant Dr. Gary Breslow's motion for a directed verdict and

dismissing her complaint with prejudice.                Plaintiff contends that

the   trial    judge    erred    in   barring   the     testimony    of   her    sole

liability     expert,    Richard      Marfuggi,    M.D.,    a   board     certified

plastic surgeon, on the ground that Dr. Marfuggi's opinion amounted

to an inadmissible net opinion.          Based on our review of the record

under the applicable legal principles, we affirm.

                                         I.

      We recount the facts and procedural history presented in the

record.     On August 2, 2006, plaintiff, who was then fifty-seven

years old, underwent an abdominoplasty (tummy tuck),1 as well as



1
 According to the American Society of Plastic Surgeons, a complete
tummy tuck or abdominoplasty is a surgical procedure performed
under general anesthesia

              to flatten the abdomen by removing excess skin
              and fat from the lower abdominal region and
              tightening the muscles of the abdominal wall.
              . . . [T]he surgeon generally makes a long
              incision from hip to hip, just above the pubic
              region. A second incision releases the navel
              from   surrounding   tissue.     The   surgeon
              separates the skin from the abdominal wall up
              to the ribs, lifts the skin flap, and tightens
              the abdominal muscles by pulling them closer
              together and stitching them into position.
              Excess skin is removed from the flap and a new


                                         2                                   A-5623-14T3
liposuction of the sides of her abdomen, performed by Dr. Berman,

a non-party to this action. Plaintiff was unhappy with the results

and had difficulty healing.    Plaintiff complained to Dr. Berman

that her "incisions[] became red and painful[,]" "her abdomen was

tight[,] [s]he couldn't stand straight[,]" and "[s]he was in

constant pain[.]"     Dr. Berman treated plaintiff with steroid

injections, a common treatment for thickened or painful scarring,

but the injection therapy was unsuccessful.

     About a year later, in June and July of 2007, Dr. Berman

performed two scar revisions, which are superficial excisions of

the scar performed under local anesthesia, and treated plaintiff

with a second round of steroid injections. However, the procedures

failed to improve the appearance of plaintiff's scars, which had

developed keloids.2   Subsequently, plaintiff wrote to Dr. Berman,



          hole cut for the navel, which is then stitched
          into place before the incisions are closed.

          [Tummy Tuck (Abdominoplasty), Am. Soc'y of
          Plastic                             Surgeons,
          https://www.plasticsurgery.org/for-medical
          professionals/resources-and-
          education/publications/physicians-guide-to-
          cosmetic-surgery/body-contouring-surgical-
          procedures-physician%E2%80%99s-
          guide?sub=Tummy+Tuck+(Abdominoplasty)   (last
          visited Sept. 25, 2017).]
2
  According to Dr. Marfuggi, "keloid scarring is a thickening of
a scar . . . beyond the margins of the initial wound."

                                 3                         A-5623-14T3
indicating that she remained dissatisfied with the appearance of

her scars and that her complications persisted.                         Dr. Berman

refunded plaintiff $14,000 in exchange for a signed release barring

any future claims attributable to his care.

     In December 2007, plaintiff consulted with a second plastic

surgeon, Dr. Giampapa.       To improve the appearance of the scars and

alleviate her other complaints, Dr. Giampapa proposed a "two-part"

procedure, involving the "insertion of tissue expanders as a first-

stage operation" to "allow the skin to stretch," and then a second

procedure called a "V-Y flap revision" to address her complaints

stemming   from   the   tummy   tuck.         Dr.   Giampapa     indicated       that

plaintiff's skin was under too much tension, meaning "there was

not enough skin present or . . . too tight a skin envelope" to

perform    the   procedure    without       the   use   of    tissue     expanders.

However, plaintiff did not proceed with Dr. Giampapa's proposed

procedures.

     Instead, on May 9, 2008, plaintiff sought treatment from Dr.

Breslow.      After   examining   plaintiff,        Dr.      Breslow    "noted   the

presence of hypertrophic scarring, which [were] scars that had

widened," but "made no mention of the tightness of the skin" or

the need for a more invasive two-stage procedure.                      Instead, Dr.

Breslow recommended a less invasive "in-office scar revision[,]"

which plaintiff underwent on June 4, 2008.              The procedure involved

                                        4                                   A-5623-14T3
"cutting out the existing scar under local anesthesia and sewing

that together using . . . nylon sutures, around the umbilicus, and

. . . a dissolving barbed suture in the lower abdomen" in order

to revise "both the umbilical scar . . . around [plaintiff's]

bellybutton, and the transverse scar . . . that ran across the

lower portion of [her] abdomen."               The scar revision was performed

without    complications.           However,     post-operatively,       plaintiff

received "a series of low[-]dose radiation treatments[,]" as well

as   a   steroid   injection       "to    prevent     the   recurrence    of     [the]

keloid[.]"

         Throughout the summer and fall of 2008, plaintiff returned

to Dr. Breslow for several follow-up appointments.                        In June,

plaintiff     complained       of        "abdominal     discomfort,      abdominal

distention,    vaginal       irritation,       and    tightness   of     the     lower

abdomen."      Dr.       Breslow    thought     plaintiff's     complaints         were

"secondary" to the radiation therapy and referred her to Dr.

Ahlborn, who diagnosed her with an umbilical hernia.                   In December

2008, during plaintiff's last visit with Dr. Breslow, he advised

her it would take "up to three years for total healing to take

place, and that this was partially the cause of her complaints."

Nonetheless,       Dr.     Breslow       suggested     that    further    revision

procedures were possible, "both for the umbilicus and for the

abdominoplasty."

                                           5                                   A-5623-14T3
      Thereafter, plaintiff sought the opinion of several other

surgeons.     On September 8, 2009, Dr. Boss examined plaintiff and

noted "a loss of continuity of the umbilicus, meaning that the

umbilicus was no longer attached as it had originally been[,]"

separation of the abdominal muscles, and "a hernia around the

umbilicus."      Dr. Boss also found that plaintiff's "vagina had been

displaced anteriorly and superiorly[,]" meaning "the tissue on the

sides of [her] vagina, had been pulled upward."

      In April 2010, a second doctor, Dr. Zubowski, made similar

findings.     Dr. Zubowski noted "the presence of a poorly defined

umbilicus[,]" meaning that plaintiff's "umbilicus . . . had been

replaced with a new scar."             Dr. Zubowski also noted the "laxity

or   looseness     of    the   upper    abdominal     musculature"          and      that

plaintiff's "lower abdominal scar, had spread, [and] that it was

firm and tender" to the touch.

      In   May   2010,    plaintiff      sought    the     opinion    of     a     third

physician, Dr. Margiotta, who indicated that plaintiff had a "tight

intraumbilical      envelope,     elevated        mons,3    and      wide    scarred

umbilicus." In other words, plaintiff's "skin from the bellybutton

down to the vagina was noted to be tight," "the tissue on the side

of the vagina, had been elevated or pulled superiorly," and "the


3
  Dr. Marfuggi testified that the mons "is the area in the pubic
hairline[.]"

                                         6                                       A-5623-14T3
umbilicus itself had spread[.]"    Like Dr. Giampapa, Dr. Margiotta

recommended a revision of plaintiff's abdominoplasty to "repair

the stretching of the abdominal muscles" and the use of "tissue

expanders to stretch the skin" before performing a scar revision.

     On September 15, 2010, prior to filing the lawsuit, plaintiff

was examined by Dr. Marfuggi.     Plaintiff complained "her vaginal

area was easily irritated," particularly when wearing constricting

clothing, and "sexual activity was not possible due to pain[.]"

She had difficulty "sitting for prolonged periods of time," as

well as trouble sleeping and urinating.     She also complained of

"gastrointestinal problems, . . . spasms after eating, cramping,

bloating," and "stress incontinence[.]"    She "believed she had an

umbilical hernia" and stated "she no longer had a bellybutton."

     Based on his examination, Dr. Marfuggi found "an absence of

umbilical tissue and a prominence of scar" tissue.        He noted

plaintiff's umbilicus had been converted to a vertical oval,

suggesting abdominal tension in the lower region "pulling it

inferiorly or down."   Dr. Marfuggi also reported that the center

of plaintiff's abdominal incision was "very dark and wide[,]" a

condition known as "scar hypertrophy" or hyperpigmentation.      Dr.

Marfuggi added that the scar along plaintiff's "pubic hairline

ha[d] been flattened and rotated superiorly or up."



                                  7                         A-5623-14T3
      During the examination, Dr. Marfuggi photographed plaintiff's

abdomen, "including the area of her scars from the abdominoplasty

and the scar revision."       Plaintiff also provided a photograph of

her incision taken in 2006 after Dr. Berman's abdominoplasty.

Comparing both photographs, Dr. Marfuggi indicated that in the

2006 photo, plaintiff's scar was "transverse, very red[,]" and

consistent with her complaints.           Dr. Marfuggi also noted that the

2006 photograph showed "significant . . . distance between the

scar and the pubic hairline," and that plaintiff's umbilicus was

"distorted"    and   "converted      to       an   oval   that   is    pulled   in   a

north/south direction[.]"          In addition, "[t]he scar in 2006 [was]

asymmetric[,]" with the left side of plaintiff's scar appearing

lower than the right.

      On November 9, 2010, plaintiff filed a complaint against Dr.

Breslow and unnamed fictitious defendants in connection with the

June 2008 scar revision.           Plaintiff alleged Dr. Breslow "failed

to   possess   the   degree   of    knowledge        ordinarily       possessed   and

exercised by others in the . . . profession of plastic surgery[,]

. . . did negligently and careless[ly] treat" her, and caused her

to "sustain severe and permanent injuries to her abdomen and other

parts of her body."       On January 24, 2011, Dr. Breslow filed a

contesting answer, including a demand for an affidavit of merit,

pursuant to N.J.S.A. 2A:53A-27, and answers to interrogatories.

                                          8                                  A-5623-14T3
On June 11, 2012, plaintiff amended her answers to interrogatories

to identify Dr. Marfuggi as her sole liability expert in the field

of plastic surgery.

       During the discovery period, Dr. Marfuggi authored a written

report and submitted to depositions, including two videotaped de

bene esse depositions on June 5, 2014 and March 17, 2015, in lieu

of a court appearance.       See R. 4:14-9.      Dr. Marfuggi opined that

Dr. Breslow deviated from the standard of care in his treatment

of plaintiff.      Dr. Marfuggi testified that, before performing the

scar   revision,    Dr.   Breslow   did   not   adequately   consider   "the

deficiency of skin or tightness of the skin in [plaintiff's] lower

abdominal area" documented by Drs. Giampapa and Margiotta and

depicted in plaintiff's 2006 photograph.           Dr. Marfuggi explained

that

            when a scar revision is done, the ideal
            situation is to remove the cutout, the
            existing scar, and sew the two unscarred sides
            together without tension.    And if there is
            tension to begin with, that is if there
            already is a tightness in the area, simply
            cutting out the scar and sewing the sides
            together would pull the incision together
            under even more tension, and this causes a
            distortion of the skin that is pulling things
            either down or up, and also increases the
            chances of having an undesirable scar result.

Dr. Marfuggi concluded that Dr. Breslow's alleged deviation from

the standard of care directly caused "distortion of [plaintiff's]


                                      9                             A-5623-14T3
anatomy,"    specifically,     deformity   of   the    umbilicus    "into    a

vertical oval," and "superior rotation" of the skin in plaintiff's

pubic area caused by the tightness of "the lower abdominal skin[.]"

       While her case was pending, plaintiff consulted Dr. Pyo to

address the complications she attributed to Dr. Breslow's June

2008 procedure.     On October 8, 2014, Dr. Pyo performed abdominal

wall    reconstruction   surgery    to     lower   plaintiff's      previous

incision, release the tension on the skin, restore the pubic

anatomy, and repair the umbilical hernia.             Dr. Pyo's operative

report indicated that by performing a dissection, he "was able to

pull . . . the skin down . . . a little bit under one inch."             Once

"the fascial defect was closed[,]" plaintiff had "significant

laxity of the abdominal wall."      However, after her "pubic tissues

and the tissues of the mons . . . were released," Dr. Pyo had

"some concern about the tension of the abdominal skin flap and

[its] ability to maintain the lower position" and avoid plaintiff's

original problem.    As a result, Dr. Pyo used Mitek anchor sutures

to     stabilize   the   new    incision    line      and   avoid    "upward

displacement[.]"    Notably, he did not use tissue expanders or new

skin during the procedure, as he found significant laxity of the

abdominal wall.

       Following Dr. Pyo's reconstruction surgery, Dr. Marfuggi

examined plaintiff for a second time on January 7, 2015, to assess

                                   10                                A-5623-14T3
any improvement in her condition from the surgery.          Following his

examination,    Dr.   Marfuggi   authored   an   addendum   report,    the

contents of which he testified to during the March 17, 2015

deposition.    Plaintiff told Dr. Marfuggi that the reconstruction

surgery alleviated almost all of her symptoms.              Dr. Marfuggi

confirmed that plaintiff's "whole lower abdomen was less tight and

. . . appeared in a more natural position" as a result of the

surgery. According to Dr. Marfuggi, this new information confirmed

his prior opinion.

     On July 27, 2015, the parties appeared for trial.            At the

outset, defendant moved in limine to bar Dr. Marfuggi's testimony

asserting that he rendered a net opinion, the exclusion of which

would warrant a directed verdict in defendant's favor.              After

reviewing Dr. Marfuggi's deposition testimony and entertaining

oral argument, the trial court granted defendant's motion.             The

court reasoned that Dr. Marfuggi's testimony constituted a net

opinion because it did not establish a causal connection between

plaintiff’s physical injuries and Dr. Breslow's alleged deviation.

Finding that plaintiff could not "sustain her burden of proof

without . . . the expert opinion[,]" the court granted defendant's

motion for a directed verdict and dismissed the complaint with

prejudice.    The court entered a memorializing order on August 11,

2015, and this appeal followed.

                                   11                             A-5623-14T3
                                       II.

     Plaintiff   argues   that   the    court    erred    in    barring   Dr.

Marfuggi's testimony as a net opinion.          We note, at the outset,

that "[t]he admission or exclusion of expert testimony is committed

to the sound discretion of the trial court."         Townsend v. Pierre,

221 N.J. 36, 52 (2015).     We apply a "deferential approach to a

trial court's decision to admit [or exclude] expert testimony,

reviewing it against an abuse of discretion standard."             Pomerantz

Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011).                   An

abuse of discretion "arises when a decision is made without a

rational   explanation,   inexplicably       departed    from   established

policies, or rested on an impermissible basis."            Flagg v. Essex

Cty. Prosecutor, 171 N.J. 561, 571 (2002).

     N.J.R.E. 702 and N.J.R.E. 703 frame our analysis regarding

the admissibility of expert testimony.          The former requires that

the expert be qualified in his or her respective field to offer

testimony that "will assist the trier of fact to understand the

evidence or to determine a fact in issue[.]"            N.J.R.E. 702.     The

latter addresses the foundation for expert testimony.               N.J.R.E.

703. The rule mandates that expert opinions "be grounded in 'facts

or data derived from (1) the expert's personal observations, or

(2) evidence admitted at the trial, or (3) data relied upon by the

expert which is not necessarily admissible in evidence but which

                                  12                                 A-5623-14T3
is the type of data normally relied upon by experts.'"    Townsend,

supra, 221 N.J. at 53 (quoting Polzo v. Cty. Of Essex, 196 N.J.
569, 583 (2008)).

     "The net opinion rule is a 'corollary of [N.J.R.E. 703]

. . . which forbids the admission into evidence of an expert's

conclusions that are not supported by factual evidence or other

data.'"    Townsend, supra, 221 N.J. at 53-54 (quoting Polzo, supra,

196 N.J. at 583).   "The rule requires that an expert 'give the why

and wherefore' that supports the opinion, 'rather than a mere

conclusion.'"    Id. at 54 (quoting Borough of Saddle River v. 66

E. Allendale, LLC, 216 N.J. 115, 144 (2013)).    To satisfy the net

opinion rule, experts must "be able to identify the factual bases

for their conclusions, explain their methodology, and demonstrate

that both the factual bases and the methodology are reliable."

Id. at 55 (quoting Landrigan v. Celotex Corp., 127 N.J. 404, 417

(1992)).    In contrast, an expert's conclusion must be "excluded

if it is based merely on unfounded speculation and unquantified

possibilities." Ibid. (quoting Grzanka v. Pfeifer, 301 N.J. Super.
563, 580 (App. Div.), certif. denied, 154 N.J. 607 (1997)).     Given

the weight accorded to expert testimony, "a trial court must ensure

that an expert is not permitted to express speculative opinions

or personal views that are unfounded in the record[,]" or an



                                 13                           A-5623-14T3
"opinion that is unsupported by the factual record or . . .

contradicts that record."     Ibid.

     Based on our review of the record, we discern no abuse of

discretion in the court's decision to bar Dr. Marfuggi's expert

testimony.   Dr. Marfuggi relied on the records of Dr. Giampapa and

Dr. Margiotta, photographs of plaintiff's incision, as well as his

own examination of plaintiff to support his conclusion that there

was insufficient laxity for Dr. Breslow to perform the 2008 scar

revision.     However,   as   the   court   correctly   concluded,   Dr.

Marfuggi's testimony failed to establish the "causal connection"

between plaintiff's complaints and the treatment rendered by Dr.

Breslow.

     Dr. Marfuggi did not provide any objective criteria for

concluding that Dr. Breslow failed to consider the laxity of

plaintiff's skin, nor specific factual or methodological bases to

sustain his conclusion that Dr. Breslow's minor scar revision

directly     caused   plaintiff's        substantial    and   prolonged

complications.    We agree with the court that Dr. Marfuggi's

testimony was no more than "a bare conclusion without establishing

the [why and wherefore] to connect . . . [Dr. Breslow's] procedure

with the injuries suffered[,] and his conclusion that the deviation

occurred when [Dr. Breslow] failed to consider the tightness of

the skin."

                                    14                          A-5623-14T3
     Acknowledging that this was not "your classic net opinion

case[,]" the court construed plaintiff's position as attributing

her complaints to the procedure performed by Dr. Breslow, rather

than Dr. Breslow's procedure failing to alleviate her complaints.

The court determined that Dr. Marfuggi's reliance on Dr. Giampapa's

and Dr. Margiotta's records involving more invasive procedures to

establish a deviation on the part of Dr. Breslow was misplaced.

The court explained:

               There is no connection in anything that
          Dr. Marfuggi says about observations of the
          lack of tissue to . . . establish that there
          was a problem with tissues in doing . . . a
          revision of just the scar internally.

               In other words, for Dr. Marfuggi to rely
          upon the statements exacted from a record in
          dealing   with   recommendations   of   major
          procedures   to  suggest   that  that's   the
          foundation for his opinion as it relates to
          this minor excision[,] I think is not
          something that is supported by [the] factual
          record.

               . . . [N]othing that I read in his
          transcript . . . develop[s] that in such a
          way.   There's no language that says well,
          . . . if that's the case then the fact that
          you do this minor surgery is enough to create
          this sort of problem, these same sorts of
          issues that she's suffering here.

               . . . [H]e has not pointed to facts that
          are contained in the record upon which he
          could rely to formulate the opinion that he
          did.



                               15                           A-5623-14T3
     We   acknowledge,     as   did     the     court,       that   Dr.     Marfuggi's

testimony was "confusing at times and appear[ed] to be internally

inconsistent[.]"      As an example, the court pointed out that while

Dr. Marfuggi relied heavily on the photographs to support his

opinion, at other times, he retreated from that position.                           The

following   colloquy    between    defense           counsel    and    Dr.    Marfuggi

highlights one such instance:

            Q: Would you agree that skin laxity or
            looseness is determined by a pinch test or
            something similar to that and not one picture?

            A: Yes.

            Q: Okay. So fair to say that you could not
            determine whether or not there was laxity or
            not, based on the photograph taken in 2006.
            Correct?

            A: Yes. I believe I testified to that fact
            already, yes.

                 . . . .

            Q: Okay. But you would agree that th[e]
            photograph, 2006, can't be a determinant as
            to whether or not there was laxity prior to
            Dr. Breslow's surgery. Correct?

            A: The photo cannot, correct.

     Nonetheless,      upon     being        shown     one     of     Dr.    Breslow's

photographs of plaintiff's incision taken after Dr. Breslow's scar

revision on June 12, 2008, Dr. Marfuggi agreed that there was

apparent laxity:


                                        16                                     A-5623-14T3
          Q: And that shows the abdominal        incision
          completely intact. Correct?

          A: Yes.

          Q: And you would agree with me that th[e]
          incision appears to be under no tension
          correct?

          A: That's correct.

Later, when challenged on whether Dr. Breslow's scar revision

procedure had caused plaintiff's "subjective symptoms[,]" relying

on a comparison between plaintiff's 2006 photograph and his 2015

photograph, Dr. Marfuggi responded "I cannot come up with any

other alternative to the cause of [plaintiff's] deformities and

complaints than that too much skin was taken out or skin was taken

out under too much tension[.]"

     Further, in addition to relying on the photographs, Dr.

Marfuggi based his opinion on Dr. Giampapa's and Dr. Margiotta's

records referring to the use of tissue expanders to increase

laxity.   However, Dr. Marfuggi acknowledged that the procedures

contemplated by Drs. Giampapa and Margiotta were more invasive

than a scar revision procedure.       When cross-examined about the

invasiveness of Dr. Breslow's scar revision procedure, which Dr.

Marfuggi agreed was a "superficial excision[,]" the following

colloquy occurred:

          Q: With a scar revision, you are removing the
          scar from the layer of skin. Correct?

                                 17                         A-5623-14T3
         A: That can be done. You have to understand
         one can do a scar revision all the way through
         all of the tissues. In other words, the muscle
         could be scarred.       The fascia could be
         scarred.

         Q: Understand, but that's not what we are
         talking about here - -

         A: Correct.

         Q: - - as far as what Dr. Breslow did.   Right?

         A: That's correct.

         Q: Okay. So as far as what Dr. Breslow did,
         he didn't . . . go into the fascia layers.
         Correct?

         A: I don't know the answer to that, whether
         he went into the fascia layers, but he
         certainly at least went to the fascia layers.

         Q: Where do you get any information that Dr.
         Breslow may have gone into the fascia layers?

         A: I didn't say that he did.

         Q: Okay. So sitting here today, you are well
         aware that Dr. Breslow's revision procedure
         did not go into the fascia layers. Correct?

         A: I can't say that it did or did not.

Later, Dr. Marfuggi again reversed his testimony:

         Q: . . . And based on your review of the
         materials in this case, the scar tissue was
         removed from the skin layer and not anything
         deeper. Correct?

         A: Yes.



                              18                           A-5623-14T3
Notably, Dr. Marfuggi also admitted that plaintiff "[c]ould . . .

have developed [her] symptoms in 2006" from Dr. Berman's surgery.

     Finally, in reviewing a directed verdict, this court "employs

the same standard on review as the trial court did in deciding

defendant's motion for a directed verdict."          Luczak v. Twp. Of

Evesham, 311 N.J. Super. 103, 108 (App. Div.), certif. denied, 156
N.J. 407 (1998).   Indeed, a court should only deny a motion for

directed verdict "'if the evidence, together with the legitimate

inferences   therefrom,   could   sustain   a   judgment   in   [the   non-

movant]'s favor.'" Sackman v. N.J. Mfrs. Ins. Co., 445 N.J. Super.
278, 291 (App. Div. 2016) (quoting Edwards v. Walsh, 397 N.J.

Super. 567, 571 (App. Div. 2007)); see also R. 4:37-2(b).              Here,

we find no basis in the record to reverse the court's grant of

defendant's motion for a directed verdict once plaintiff's expert

testimony was excluded.

     Affirmed.




                                  19                               A-5623-14T3